        Case 1:19-cv-07347-LTS-SDA Document 26 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

MICHAEL ROUNDTREE,

                 Plaintiff,

        -v-                                                           No. 19 CV 7347-LTS-SDA

COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.

-------------------------------------------------------x


                              ORDER ADOPTING REPORT & RECOMMENDATION

                 The Court has reviewed Magistrate Judge Stewart D. Aaron’s Report and

Recommendation dated January 15, 2021 (the “Report”) (Docket Entry No. 25), which

recommends that Plaintiff’s motion for judgment on the pleadings (Docket Entry No. 16) be

granted and the matter remanded to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g), and that Defendant’s cross-motion for judgment on the

pleadings (Docket Entry No. 22) be denied. No objections to the Report have been received.

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C.A. § 636(b)(1)(C) (Westlaw through P.L. 116-259). “When no objections to a report and

recommendation are made, the Court may adopt the report if there is no clear error on the face of

the record.” Rivera v. Comm’r of Soc. Sec., 728 F. Supp. 2d 297, 303 (S.D.N.Y. 2010).

                 The Court has reviewed carefully Magistrate Judge Aaron’s thorough and well-

reasoned Report and Recommendation and finds no clear error. The Court therefore adopts the

Report in its entirety for the reasons stated therein. Accordingly, Plaintiff’s motion for judgment



ROUNDTREE - ORDER ADOPTING R&R.DOCX                        VERSION FEBRUARY 8, 2021               1
      Case 1:19-cv-07347-LTS-SDA Document 26 Filed 02/08/21 Page 2 of 2




on the pleadings is granted and Defendant’s cross-motion for judgment on the pleadings is

denied. The matter is remanded to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). This Order resolves Docket Entry Nos. 16 and 22. The

Clerk of Court is requested to enter judgment accordingly.



       SO ORDERED.

Dated: New York, New York
       February 8, 2021



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




ROUNDTREE - ORDER ADOPTING R&R.DOCX             VERSION FEBRUARY 8, 2021                    2
